    Case 2:19-cv-07934-DMG-SS Document 18-13 Filed 06/10/20 Page 1 of 4 Page ID #:277



1       Tauler Smith LLP
        Robert Tauler (SBN 241964)
2
        rtauler@taulersmith.com
3       Valerie Saryan (SBN 297115)
        vsaryan@taulersmith.com
4
        626 Wilshire Blvd., Suite 510
5       Los Angeles, California 90017
        Tel. (213) 927-9270
6
7       Attorneys for Defendants
        Kyle Oreffice and
8       Give Back Media, LLC
9
10                           THE UNITED STATES DISTRICT COURT
11                 CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
12
13      ARYA TOUFANIAN, an individual,           Case No. 2:19-cv-07934-DMG-SS
14            Plaintiff,                         DECLARATION OF KYLE
15                                               OREFFICE IN SUPPORT OF
              v.                                 DEFENDANTS’ MOTION TO
16                                               STRIKE PLAINTIFF’S
17      KYLE OREFFICE, an individual,            COMPLAINT PURSUANT TO
        GIVE BACK MEDIA, LLC, a Georgia          CALIFORNIA CODE OF CIVIL
18
        limited liability company; and DOES 1-   PROCEDURE § 425.16
19      10,
                                                 Date:         July 10, 2020
20
              Defendants.                        Time:         9:30 a.m.
21                                               Courtroom:    8C
22
23
24
25
26
27
28

        Dec. of Kyle Oreffice in Support                      Case No. 2:19-cv-07934-DMG-SS
2       of Defendants’ Anti-SLAPP Motion
7
     Case 2:19-cv-07934-DMG-SS Document 18-13 Filed 06/10/20 Page 2 of 4 Page ID #:278



1                                 DECLARATION OF KYLE OREFFICE
2                     I, Kyle Oreffice, hereby declare as follows.
3                1.   I am a named Defendant in the above captioned action. I have personal
4        knowledge of the facts stated in this declaration, and if called as a witness, could and
5        would testify competently to the truth of the facts as stated herein.
6                2.   Attached hereto as Exhibit A is a true and correct copy of text messages I
7        received from Arya Toufanian, saying, “$30-$40k” will “go quick in court paying
8        lawyer fees,” and “My last lawsuit burned $80,000 first month :) be prepared kiddo,”
9        dated April 27, 2019.
10               3.   Attached hereto as Exhibit B is a true and correct copy of text messages I
11       received from Arya Toufanian, saying “he’ll regret this.”
12               4.   Attached hereto as Exhibit C is a true and correct copy of text messages I
13       received from Arya Toufanian, saying, he was “going to spend $10k…to sue your
14       mom and yourself” claiming my mother will have to sell her house, and saying, “I
15       hope she likes LA, she’ll be here soon for court,” dated April 27, 2019.
16               5.   Attached hereto as Exhibit D is a true and correct copy of text messages I
17       received from Arya Toufanian, saying, “I’m going to spend $10k on Monday to sue
18       your mom and yourself,” dated April 27, 2019.
19               6.   Attached hereto as Exhibit E is a true and correct copy of text messages I
20       received from Arya Toufanian, saying, “I don’t mind spending $20k to teach you a
21       lesson,” “I’ll bury you in legal fees,” “You’re gonna need to sell more packages to pay
22       lawyer fees so keep it up,” and “Hope you like cops at your door,” dated April 27,
23       2019.
24               7.   Attached hereto as Exhibit F is a true and correct copy of text messages
25       sent from Arya Toufanian to my mother, dated April 25, 2019.
26
27
28
                                                   –1–
         Dec. of Kyle Oreffice in Support                            Case No. 2:19-cv-07934-DMG-SS
2        of Defendants’ Anti-SLAPP Motion
7
     Case 2:19-cv-07934-DMG-SS Document 18-13 Filed 06/10/20 Page 3 of 4 Page ID #:279



1              I declare under penalty of perjury under the laws of the United States and the
2        State of Georgia that the foregoing is true and correct and that this Declaration was
3        executed on June 9, 2020 in Georgia.
4
5
6
                                                 By:
7                                                                   Kyle Oreffice
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   –2–
         Dec. of Kyle Oreffice in Support                          Case No. 2:19-cv-07934-DMG-SS
2        of Defendants’ Anti-SLAPP Motion
7
    Case 2:19-cv-07934-DMG-SS Document 18-13 Filed 06/10/20 Page 4 of 4 Page ID #:280



1                                   CERTIFICATE OF SERVICE
2       Toufanian v. Oreffice, et al, Case No.: 2:19-cv-07934-DMG-SS
3                 I hereby certify that on June 10, 2020, copies of DECLARATION OF KYLE
4       OREFFICE IN SUPPORT OF DEFENDANTS’ MOTION TO STRIKE
5       PLAINTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE OF CIVIL
6       PROCEDURE § 425.16 were filed electronically through the Court’s CM/ECG
7       system, and served by U.S. mail on all counsel of record unable to accept electronic
8       filing.
9
10
11                                           Tauler Smith LLP
12
                                             By: /s/Robert Tauler
13                                           Robert Tauler
                                             Attorneys for Defendants
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               –1–
        Dec. of Kyle Oreffice in Support                       Case No. 2:19-cv-07934-DMG-SS
2       of Defendants’ Anti-SLAPP Motion
7
